ORDER

PER CURIAM.
Appellants, Ecosse, Inc., et. al., appeal from the grant of summary judgment entered by the Circuit Court of St. Louis County in favor of respondent, Commerce Bank of St. Louis, on a guarantee of a corporate promissory note. We affirm.
We have reviewed the briefs of the parties and the legal file and find the findings of the Circuit Court not a palpable abuse of its discretion. As we further find an extended opinion would have no precedential value, we affirm the Circuit Court’s decision pursuant to Rule 84.16(b). A memorandum, solely for the use of the parties here involved, has been provided explaining the reasons for our decision.